EXHIBIT WARRANT AND OPTION PURCHASE AGREEMENT This WARRANT AND OPTION PURCHASE AGREEMENT, dated as of March 24, 2009 (this “Agreement”), is by and between GreenMan Technologies, Inc., a Delaware corporation (the “Purchaser”), and PSource Structured Debt Ltd., a corporation governed under the laws of Guernsey (the “Seller”). WHEREAS, through various assignments from each of (a) Laurus Master Fund, Ltd., a company governed under the laws of the Cayman Islands (“Laurus”), (b) Valens Offshore SPV I, Ltd., a company governed under the laws of the Cayman Islands (“Valens Offshore”) and (c) Valens U.S. SPV I, LLC, a Delaware limited liability company (“Valens
